Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 10-12, 41-50 are allowed.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 43-48, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/21/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1-7, 10-12, 41-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments submitted on 08/02/2022 have been fully considered. The remarks and amendments submitted by the Applicant for independent Claim 1 has overcome prior art of record.
None of the prior art of record teaches or suggests, taken singly or in combination, “a coating deposited on a surface of the chamber component, the coating comprising an electrically-dissipative material … and wherein the coating comprises one or more first material-containing layers and one or more second material-containing layers, the one or more first material-containing layers consisting of a metal or a metal alloy comprising at least one of Al, Y-Zr, Mg-Al, or Ca-Al, and the one or more second material-containing layers consisting of a transition metal, a rare earth, a main group metal, a semiconductor, or an alloy thereof.”
The cited prior art of record, Yang (US6316734B1), Fenwick (US20180112311A1), Kim (KR100825418B1), Oh (CN103171215A) and Ives (Robert Lawrence Ives, Senior Member, IEEE, Daniel Zeller, Gerry Lucovsky, Edl Schamiloglu, Fellow, IEEE, David Marsden, George Collins, Kimberley Nichols, and Rasul Karimov, Multipactor Coating for Sapphire RF Windows Using Remote Plasma-Assisted Deposition, IEEE TRANSACTIONS ON PLASMA SCIENCE, VOL. 43, NO. 8, AUGUST 2015) have been found to be the closest prior art.
Regarding claim 1, Yang teaches a coated chamber component (i.e. circuit 30) (fig.5), comprising: a chamber component (i.e. dielectric substrate 32) (fig.5) (also refer to column 7 lines 21-25, Chemical vapor deposition processes… chamber filled with a gas) (implicit that the component goes in chamber); and a coating deposited on a surface (i.e. first major surface 32a) (fig.5) of the chamber component (implicit, as seen in fig.5), the coating comprising an electrically-dissipative material (i.e. first static charge dissipative layer 33a) (fig.5), wherein the electrically-dissipative material is to provide a dissipative path (column 5 lines 30-32, controlled and predictable dissipation of static charge) from the coating (column 5 lines 30-32, from surfaces of the conductive elements and dielectric substrate), wherein the coating is uniform, conformal, and porosity free (column 7 lines 29-30, uniform cross web thickness of the deposited coating), wherein the coating has a thickness ranging from about 10 nm to about 900 nm (column 5 lines 43-44, thickness of typically from about 200 Angstroms to about 3000 Angstroms), and wherein the coating has an electrical surface/sheet resistance ranging from about 1x105 ohm/sq to about 1x10" ohm/sq (column 5 lines 26-27, surface resistivity of between about 1x105 ohm/□ to about 1x1010 ohm/□), and wherein the coating comprises one or more first material-containing layers (i.e. first static charge dissipative layer 33a) (fig.5) and one or more second material-containing layers (i.e. second static charge dissipative layer 33b) (fig.5).
Yang teaches diamond like carbon layers which have metal or metal alloys for first material-containing layer and second material-containing layer. 
Fenwick teaches in a similar field of endeavor of electrostatic chuck, a coated chamber component (abstract, multi-layer coating for a surface of an article), comprising: a chamber component (i.e. electrostatic chuck 150) (fig.1); and a coating (i.e. multi-layer coating 136) (fig.1) deposited on a surface (e.g. top surface of electrostatic chuck 150) (fig.1) of the chamber component (implicit).
Fenwick does not teach the coating comprising an electrically-dissipative material, wherein the electrically-dissipative material is to provide a dissipative path from the coating to ground, wherein the coating is uniform, conformal, and porosity free, wherein the coating has a thickness ranging from about 10 nm to about 900 nm, and wherein the coating has an electrical surface/sheet resistance ranging from about 1x105 ohm/sq to about 1x10" ohm/sq.
Kim teaches in a similar field of endeavor of anti-electrostatic thin film, electrically dissipative layers 10 and 20 (fig.1) (abstract, thin film(100) for preventing the static electricity of the appearance of a case comprises at least one resin coating layer(10) comprising a UV curing resin composition; and a metallic colored thin film layer(20)). Kim’s fist material-containing layer (20, fig.1) has metal Al (abstract, thin film layer(20) comprising at least two elements selected from boron(B), aluminum(Al), gallium(Ga), indium(In) and thallium (Tl)). Kim’s second material-containing layer is a resin (abstract, resin coating layer(10) comprising a UV curing resin composition) and not a material consisting of a transition metal, a rare earth, a main group metal, a semiconductor, or an alloy thereof.
Oh teaches in a similar field of endeavor of antistatic plate for a working platform, a first-material containing layer (i.e. initial layer 14) (fig.2) and a second material-containing layer (i.e. electrostatic discharge layer 15) (fig.2). Second material-containing layer in Oh is formed by mixing a resin and conductive carbon nano-tube in a solvent, where the solvent is an aqueous solvent, and the resin is a phenoxy resin, acrylic urethane, carboxyl modified vinyl copolymer, at least one aqueous polyurethane, polyester, and polyvinyl butyral. Oh does not teach the second-material containing layer consisting of a transition metal, a rare earth, a main group metal, a semiconductor, or an alloy thereof.
Ives teaches in a similar field of endeavor of coating, a first material-containing layer (i.e. AlON) (fig.2) and a second material-containing layer (i.e. TiN) (fig.2). Ives does not teach the layers are electrically-dissipative material (page 2572, thin films of TiN are sputtered directly onto sintered aluminum oxide sintered ceramic disks for suppression of multipactor discharges).
However, none of the prior art of record teaches or suggests, taken singly or in combination, “a coating deposited on a surface of the chamber component, the coating comprising an electrically-dissipative material … and wherein the coating comprises one or more first material-containing layers and one or more second material-containing layers, the one or more first material-containing layers consisting of a metal or a metal alloy comprising at least one of Al, Y-Zr, Mg-Al, or Ca-Al, and the one or more second material-containing layers consisting of a transition metal, a rare earth, a main group metal, a semiconductor, or an alloy thereof.”
Claims 2-7, 10-12, 41 and 42 are allowed because they depend on allowable claim 1.
Regarding claim 43, the method is allowed mutatis mutandis the reasons for claim 1 above.
Claims 44-48 are allowed because they depend on allowable claim 43.
Regarding claim 49, it is allowed mutatis mutandis the reasons for claim 1 above.
Claim 50 is allowed because it depends on allowable claim 49.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        08/04/2022





	/THIENVU V TRAN/                                                 Supervisory Patent Examiner, Art Unit 2839